DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16 & 18-30 are allowed.
REASONS FOR ALLOWANCE
Most relevant prior art Folts (WO 2010002402) disclose – 
A method of operating a wind turbine [202 is a rotor for a “wind turbine”] having a generator [204] and a power converter [220] (FIG. 2B, Abstract), the method comprising: 
in a normal operating state, supplying an active power [nominal voltage] from the generator [204] to an electrical grid [244] through a power converter [220] having a line-side converter [224] and a machine-side converter [222] (FIG. 2B, ¶ [044-047]);  
in response to an operational grid condition, determining a first power setpoint [voltage condition associated with the utility power network] for control of the line-side converter [224] to reduce active power supplied from the line side converter [224] to the electrical grid [244] as compared to the active power from the generator [204] to the machine-side converter [222] (FIG. 2, ¶ [012], ¶ [033]; generator-side converter 222 also provides reactive current necessary to keep the generators excited and operating at constant speed during low voltage events while simultaneously absorbing the real power output of the generator. A POSITA would recognize that the “absorbed real power” (reduced active power) by the generator side converter 222 is transmitted to the line side converter 224 and consequently the “absorbed real power” is transmitted to the electrical grid); 
controlling [by 270] the first power setpoint to reduce the active power from the line-side converter [224] to the electrical grid [244] at a first reduction rate [For example, to meet the requirements in the Spanish Grid Code] (FIG. 2B, ¶ [040]; master controller 270 regulates conversion unit 220 … and (2) line-side converter 224 supplies a safe amount of real power to grid 244)
at a same time as determining the first power setpoint [see “c” above], determining a second power setpoint for control of the machine-side converter [222] such that a torque applied to the generator by the machine-side converter (FIG. 2B, ¶ [040]; master controller 270 regulates conversion unit 220 so that (1) generator-side converter 222 receives generator power and provides reactive power to keep the generator excited and rotating at constant speed) and maintains the active power [Preal] from the generator [204] greater than the active power from the line-side converter to the electrical grid [Preal] (FIG. 4B shows the “Preal” (active power) greater than the “Preal” (active power) from the line side); and 
2dissipating an active power surplus between the active power from the generator and the active power from the line-side converter to the electrical grid in one or more resistive elements as long as the second power setpoint is greater than the first power setpoint [The power dissipation element may include a resistor and a controllable switching device coupled to the resistor configured for regulating a current passing through the resistor. A capacitor is coupled to the first and second power converter – also see V above] (¶ [014]).
Folts further discloses several “operations” (see FIG. 4A-4D) where the several operation, either no active power (Preal) is transmitted to 222/224 under steady state operation and 100% transient operation, OR the active power (Preal) transmitted to 222 /224 is higher than the active power (Preal) transmitted to the grid 244 under 20% or 60% transient operation.
Therefore. Folts does not discloses
controlling the second power setpoint to reduce the active power from the generator at a second reduction rate that is less than the first reduction rate, wherein the active power from the generator reduces at the second reduction rate and remains greater than the active power from the line-side converter to the electrical grid as the active power from the line-side converter reduces at the first reduction rate.

remains greater than the active power from the line-side converter to the electrical grid”. A POSITA would recognize that operating a wind turbine comprising a generator and a power converter having a line-side converter and a machine-side converter are common in the art. However, it appears not obvious to modify Folts’ power converter 220 having line-side converter 224 and machine-side converter 222 to operate REDUCING the active power from the generator 204 and REMAIN (active power) GREATER than the active power from the line-side converter 224 to the electrical grid 244 as discussed by the present invention limitations “a-d”.
Therefore, with respect to Claim 16 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of operating a wind turbine having a generator and a power converter, the method comprising: 
in a normal operating state, supplying an active power from the generator to an electrical grid through a power converter having a line-side converter and a machine-side converter; 
in response to an operational grid condition, determining a first power setpoint for control of the line-side converter to reduce active power supplied from the line side converter to the electrical grid as compared to the active power from the generator to the machine-side converter; 
controlling the first power setpoint to reduce the active power from the line-side converter to the electrical grid at a first reduction rate; 
at a same time as determining the first power setpoint, determining a second power setpoint for control of the machine-side converter such that a torque applied to the generator by the machine-side converter reduces the active power from the generator and maintains the active power from the generator greater than the active power from the line-side converter to the electrical grid;
(I) controlling the second power setpoint to reduce the active power from the generator at a second reduction rate that is less than the first reduction rate, wherein the active power from the generator reduces at the second reduction rate and remains greater than the active power from the line-side converter to the electrical grid as the active power from the line- side converter reduces at the first reduction rate; and 
2dissipating an active power surplus between the active power from the generator and the active power from the line-side converter to the electrical grid in one or more resistive elements as long as the second power setpoint is greater than the first power setpoint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832